On Rehearing
By the Court,
McCarran, J.:
In the former decision by . this court we held that in this case there was on the 27th day of. May, 1908, a *355repudiation by respondent of a contract between the parties. A rehearing was granted in the case to give further consideration ' to the contention of appellant that the trial court had applied an erroneous rule in assessing the damages.
One finding of the trial court is to the effect that:
"At the time of the bringing of this action, and at the time of the trial thereof, * * * said lumber could not be disposed of in the market for more that $14.50 per thousand feet.”
This suit was commenced on July 10, 1908. The trial of the action was during the month of March, 1909. The repudiation of the contract by respondent took place on May 27, 1908.
Whatever the finding of the court may be, it is apparent from the record that the court had the correct rule in view during the trial and tried the case in the light of such rule. After a question by respondent’s counsel as to what price respondent received for lumber which was included in the cutting order, the court, in ruling upon an obj ection, made the following observation:
" If it is sold for less than the market price, of course that is a matter of proof also. If a contract is repudiated for the sale of personal property, it would be the duty of the plaintiff to prevent a further accumulation of damages by disposing of the property if he could do so. And I think the value of the property at that time is proper testimony for the purpose of showing the difference between the contract price and the price that he could obtain for it. Of course, the question as to whether he sold that' property, or that lumber, for less than the market value at that time, can be shown by the defense in this case. But I think it is one of the elements to show what the party did with the property — with the lumber.”
Professor Williston, in his work on Sales (p. 966, et seq.), after discussing the subject at length, says:
"The matter may, therefore, be summarized that the measure of damage is the difference between the contract price and the market price of the goods at the *356time and the place when the contract should have been performed. * * * Though the market value at the time and place where delivery should have been accepted under the contract is the exact matter to be determined, that value sometimes cannot be determined directly.” .
The contract in the case at bar called for the delivery by respondent to appellant of 700,000 feet of lumber at Boca, a point on the main line of the railroad, and one of the places where the Truckee River schedule of prices prevailed.
This case presents what might be termed unique conditions. The mill of the respondent company was situated at Sattley, a small hamlet in Sierra Valley far remote from any market center. In order to reach the main line with the lumber manufactured at this mill it was necessary to convey the same by teams to the nearest railroad and there ship on a branch line to Boca, designated as the place of delivery in the contract involved herein.
The contract was entered into between appellant and respondent during a time at which unusual conditions prevailed in the mining centers of Nevada. Toward the latter part of 1907, as the record discloses, a general business depression set in at these localities. This depression materially affected the lumber market; hence we find from the record a general slump, so to speak, in the lumber market in this locality during the latter part of 1907 and during all of the year 1908. After the refusal on the part of appellant to accept the lumber under its contract with respondent, the latter found itself with a large quantity of lumber on hand, milled pursuant to the cutting order of appellant, far remote from a market center, confronted with these conditions of business depression.
That this general depression in the lumber market prevailed is manifest from the testimony of the witness C. T. Bliss, manager of the Hobart Mills, called to testify in behalf of appellant. He states, in substance, that lumber of a character involved in the contract was selling, delivered at Truckee River points, during the year *3571907, at from $18 to $20 per thousand. He states that the mills with which he was connected acted independently in the fixing of its price for lumber; that there was no concert of action by the various mills tributary to Truckee River shipping points in fixing the price of lumber, although mills followed the price fixed by his company, in general. From his testimony it is disclosed that during the early part of the year 1908 the price fixed by his company for lumber of the character involved in the contract was reduced from $18 to $16 per thousand. There is nothing in the testimony of this witness from which it might be determined that No. 1 common lumber in quantity could be sold in the market during the year 1908 for as high a price as $16 per thousand. It is significantly established by the testimony of this witness that the price fixed by his company was for lumber ordered, and that the demand for lumber during the year 1908 had greatly decreased owing to prevailing conditions.
From the testimony of the witness F. H. Turner and the witness J. M. Turner, the principals in the respondent coporation, it is disclosed that the market price for .lumber of the character contemplated by the contract on the 27th day of May, 1908, the date of the repudiation of the contract, as well as at or about the time of the commencement of the suit herein, at Truckee River points, or at least at Boca, the place of delivery, was $12 per thousand. Moreover, it is disclosed from the testimony of the witness F. H. Turner, in substance, that his company "peddled around in wagons” about a hundred thousand feet of the lumber included in the cutting order, at the price of $12 and $12.50 per thousand.
To the interrogatory, "What efforts, Mr. Turner, did you make to sell that lumber?” the witness replied: "Tried the companies here and at Reno, offering it for $14.50 to $14. They told me no, that they could do better over the N.-C.-O.”
It is disclosed, however, from the evidence of the witness Turner, that his company disposed of one car *358containing about 25,000 feet at Boca for $16 per thousand, and shortly thereafter three carloads were disposed of at Boca for $14 per thousand.
It is apparent that the testimony affecting the question of the market price of lumber appears to have been directed generally, and by the trial court limited, to the time of the breach and the period immediately thereafter.
We are unable to determine as to the exact method of calculation by which the trial court arrived at the conclusion that the market price for the lumber at the time of the repudiation of the contract, or at any time after the 27th day of May, 1908, was $14.50 per thousand. Suffice it to say, in this respect, that the price arrived at by the trial court was much more favorable to appellant than what appears to be established by the evidence in the case; and this being true, the appellant herein cannot be heard to complain.
The trial court, notwithstanding the finding entered herein, manifestly adhered to the correct rule in assessing the damages, and thereby determined that $14.50 per thousand was the market price of the lumber in question at Boca, the place designated in the contract as that of delivery, on the date of the breach of the contract or shortly thereafter. The trial court appears to have applied this rule and this price to the lumber in the hands of respondent company at the time of the commencement of the action. It appears, however, that the actual selling price was taken as the market price by the trial court as to lumber disposed of by the respondent company prior to the commencement of the action. In this respect, however, it is our judgment that the rule followed by the trial court, being the correct rule, should have been applied to all of the lumber refused by the appellant company and milled by respondent pursuant to the cutting order. In other words, the market price of $14.50 per thousand having been established by the trial court as the market price of the lumber at the place of delivery at or about the date of the repudiation of the contract, the damages accruing to respondent should *359have been assessed as being the difference between the market price of $14.50 and contract price of $18, or a loss to the respondent company of $3.50 per thousand.
The amount of lumber in the hands of respondent, milled pursuant to the cutting order of .appellant and refused by the latter on the 27th day of May, 1908, was 565,913 feet. This amount, computed on the basis of $3.50 per thousand, would properly establish the amount of damages assessed against the appellant in favor of the respondent, i. e., $1,980.69.
It is, therefore, ordered that the judgment of the trial court entered herein be modified, and that respondent herein, plaintiff in the court below, be awarded damages in the sum of $1,980.69, with legal interest thereon.
As so modified, the judgment is affirmed.